Case 1:09-cr-00195-GBD Document 1053 Filed 02/11/21 Page 1 of 1

tes
i ersbaliaiebiaueesiatal omen

SESAME OES 5 rms agar TAT tog hienea eet Mbe
i ‘ Rr iar
4 . "Se oe Rone es

  

 
  
  

UNITED STATES DISTRICT COURT | Ee UME ' |
SOUTHERN DISTRICT OF NEW YORK | | POO TRONICAtY PHgEy
wee ee eee eee DOC

UNITED STATES OF AMERICA, u 4 DATE a Me pp NT teameeemammmn
-against- : 7 EB t i
JONATHAN FELIZ, 09 Crim. 195-2 (GBD)

Defendant.

GEORGE B. DANIELS, District Judge:

This Court has received Defendant’s pro se motion to modify his sentence pursuant to 18
U.S.C. § 3582(c)(1)(A). Defendant requests appointment of counsel. Federal Defenders of New
York is hereby ordered to assume representation of Defendant for the purposes of Defendant’s
motion in the above-captioned matter.

Defendant’s pro se motion has been forwarded to Federal Defenders of New York for their

review. The Clerk of Court is directed to mail a copy of this order to Defendant.

Dated: February 11, 2021
New York, New York
SO ORDERED.

Sorge- E A Dordeh

GEPRG DANIELS
TEDSTATES DISTRICT JUDGE

 

 

 
